Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 3, after “alloy”, before “;”, insert ", wherein the aluminum substrate comprises a beverage can end".
(2) Please cancel claim 6.
(3) In claim 7, line 1, after “claim”, before “,”, delete “6” and insert "1".
(4) In claim 27, line 3, after “alloy”, before “;”, insert ", wherein the aluminum substrate comprises a beverage can end".
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Chrystal Tomblyn on 03/19/21.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Meyer (US 2005/0255330) and Tonomura et al. (US 2009/0087675) for the following reasons:
Meyer teaches effect-giving pigmented coating compositions that may be used as both a clear coat and a base coat provided on a substrate, wherein the base coating layer has a thickness of 2.5 to 76 µm, wherein each coat, including the clear coat, may comprise effects particles, thus, meeting the claimed multi-layered finish coated product comprising a base coating layer adhered to the substrate; wherein the clear coating layer is adhered to the base coating layer. 
However, Meyer fails to teach wherein the clear coating layer has a thickness as required in claim 1. Meyer further fails to teach substrate made of aluminum, including the specific type of alloy and beverage can end as now required in claims 1 and 27.
Tonomura et al. teaches an effect pigment- pigmented coating composition comprising a base coating layer and a clear coating layer having a thickness of 15-60 µm. Tonomura et al. further discloses that the coating comprises mica and is for use on metal substrates, including aluminum.
However, Tonomura et al. fails to teach wherein the aluminum substrate comprising the specific type of aluminum alloy and beverage can end as now required in claims 1 and 27.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  


Information Disclosure Statement
The information disclosure statements filed 02/10/21 and 11/20/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787